Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 30, 2021

The Court of Appeals hereby passes the following order:

A22E0011. ELAINE MYERS d/b/a THE WAGRIE v. 448 RDA, LLC.

      On September 22, 2021, the trial court entered an order granting a writ of
possession in favor of plaintiff 448 RDA, LLC. Defendant Elaine Myers d/b/a The
Wagrie (“Myers”) filed in this Court a document labeled “The Appeal of a State
Court Decision by Writ of Certiorari to the Georgia Court of Appeals,” which has
been docketed as an emergency motion under Court of Appeals Rule 40 (b).1 Myers
attached to her filing the trial court’s order and the notice of appeal filed below.
      The trial court’s order makes clear that, although a writ of possession has been
entered, the issue of monetary damages remains pending. Where, as here, the order
is non-final, a party must follow the interlocutory appeal procedure set forth in
OCGA § 5-6-34 (b) in order to appeal. See Howard v. Collins, 170 Ga. App. 362 (317
SE2d 630) (1984). Since Myers failed to obtain a certificate of immediate review as
required by OCGA § 5-6-34 (b), we are unable to construe her pleading as an
application for interlocutory appeal. Under these circumstances, Myers has no right
of appeal. See Howard, supra.




      1
        It appears that The Wagrie may be a limited liability company. If so, Myers
– who is not an attorney – is not entitled to represent the company in a court of
record. See Sterling, Winchester & Long, LLC v. Loyd, 280 Ga. App. 416, 417 (1)
(634 SE2d 188) (2006).
      Court of Appeals Rule 40 (b) provides that:


      In the exercise of its inherent power, this Court may issue such orders
      or give such direction to the trial court as may be necessary to preserve
      jurisdiction of an appeal or to prevent the contested issue from becoming
      moot. This power shall be exercised sparingly. Generally, no order shall
      be made or direction given in an appeal until it has been docketed in this
      Court.


      Since Myers has no right to appeal, she has no right to emergency relief with
regard to such appeal. Accordingly, this motion is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/30/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.